Case 1:20-mj-01208-WRP Document 1 Filed 09/29/20 Page 1 of 37          PageID #: 1




KENJI M. PRICE #10523                     DANIEL KAHN
United States Attorney                    Acting Chief, Fraud Section
District of Hawaii                        Criminal Division, U.S. Dept. of Justice

CRAIG S. NOLAN                            THOMAS J. TYNAN
Assistant U.S. Attorney                   Trial Attorney
Room 6100, PJKK Federal Building          U.S. Dept. of Justice
300 Ala Moana Blvd.                       Criminal Division, Fraud Section
Honolulu, Hawaii 96850                    1400 New York Avenue, N.W.
Telephone: (808) 541-2850                 Washington, D.C. 20005
Facsimile: (808) 541-2958                 (202) 768-1136
E-mail: Craig.Nolan@usdoj.gov             Thomas.Tynan@usdoj.gov

Attorneys for Plaintiff
UNITED STATES OF AMERICA

                 IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAII

UNITED STATES OF AMERICA, ) MAG. NO. 20-01208-WRP
                          )
         Plaintiff,       ) CRIMINAL COMPLAINT
                          )
    vs.                   )
                          )
MARTIN KAO,               )                 September 29, 2020
                          )
         Defendant.       )

                          CRIMINAL COMPLAINT

      I, the undersigned complainant, being duly sworn, state the following is true

and correct to the best of my knowledge and belief:
Case 1:20-mj-01208-WRP Document 1 Filed 09/29/20 Page 2 of 37            PageID #: 2




                                     Count 1
                                    Bank Fraud
                               (18 U.S.C. § 1344(2))

      In or about April 2020, within the District of Hawaii and elsewhere,

MARTIN KAO, the defendant, knowingly executed and attempted to execute a

scheme and artifice to obtain moneys, funds, credits, assets, securities, and other

property owned by, and under the custody and control of, a financial institution, by

means of false and fraudulent pretenses, representations, and promises, namely the

preparation and submission of materially false documents and statements to

Central Pacific Bank in the application process for a CARES Act Paycheck

Protection Program loan of approximately $10,000,000.

      All in violation of Title 18, United States Code, Sections 1344(2) and 2.




                                          2
Case 1:20-mj-01208-WRP Document 1 Filed 09/29/20 Page 3 of 37            PageID #: 3




                                     Count 2
                                    Bank Fraud
                               (18 U.S.C. § 1344(2))

      In or about April and May 2020, within the District of Hawaii and

elsewhere, MARTIN KAO, the defendant, knowingly executed and attempted to

execute a scheme and artifice to obtain moneys, funds, credits, assets, securities,

and other property owned by, and under the custody and control of, a financial

institution, by means of false and fraudulent pretenses, representations, and

promises, namely the preparation and submission of materially false documents

and statements to Radius Bank in the application process for a CARES Act

Paycheck Protection Program loan of approximately $2,841,490.

      All in violation of Title 18, United States Code, Sections 1344(2) and 2.




                                          3
 Case 1:20-mj-01208-WRP Document 1 Filed 09/29/20 Page 4 of 37           PageID #: 4




                                    Counts 3-7
                                Money Laundering
                                (18 U.S.C. § 1957)

      On or about the dates set forth below, within the District of Hawaii and

elsewhere, MARTIN KAO, the defendant, knowingly engaged and attempted to

engage in the following monetary transactions by, through, and to a financial

institution, affecting interstate and foreign commerce, in criminally derived

property of a value greater than $10,000, namely the transfer of funds from Central

Pacific Bank account number XXXXXX9145, such property having been derived

from a specified unlawful activity, namely Bank Fraud, in violation of Title 18,

United States Code, Sections 1344(2) :

      Date of     Description of                                       Transaction
Count Transaction Transaction                 Disposition of Funds     Amount
                  Check no. 31029             Deposited into Merrill
                  payable to                  Lynch account no.
3     04/21/2020 NAVATEK, LLC                 XXX-X3506                $2,000,000
                  Check no. 30986             Deposited into Merrill
                  payable to                  Lynch account no.
4     04/22/2020 MARTIN KAO                   XXX-X2641                $2,000,000
                  Check no. 31124             Deposited into Merrill
                  payable to                  Lynch account no.
5     04/29/2020 NAVATEK, LLC                 XXX-X3506                $3,000,000
                  Check no. 31127             Deposited into Merrill
                  payable to                  Lynch account no.
6     05/07/2020 NAVATEK, LLC                 XXX-X3506                $3,000,000
                  Check no. 31249             Deposited into FHB
                  payable to                  account no. XX-
7     05/18/2020 MARTIN KAO                   XX1787                   $20,200

      All in violation of Title 18, United States Code, Sections 1957 and 2.

                                          4
Case 1:20-mj-01208-WRP Document 1 Filed 09/29/20 Page 5 of 37                PageID #: 5




       I further state that I am a Special Agent with United States Internal Revenue

 Service, Criminal Investigation. This Complaint is based on the following

 Affidavit, which is attached hereto and incorporated herein.

       Dated on this   2f.Jlt day of September, 2020, at Honolulu, Hawaii.

                                                    -
                                        Shaun Morita
                                        Special Agent
                                        IRS-CI


 This Criminal Complaint and Affidavit in supp ort thereof were presented to,
 approved by, and probable cause to believe that the defendant above-named
 committed the charged crimes fo und to exist by the undersigned Judicial Officer at
 _ _ _ .m. on September 29 , 2020.


 Sworn to under oath before me telephonically, and attestation acknowledged
 pursuant to Federal Rule of Criminal Procedure 4.l(b)(2), on this 29th day of
 September 2020, at Honolulu, Hawaii.




                                                      vVes Reber Porter
                                                      United States Magistrate Judge




                                           5
Case 1:20-mj-01208-WRP Document 1 Filed 09/29/20 Page 6 of 37          PageID #: 6




           AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

      I, Shaun Morita, being duly sworn, hereby depose and state as follows:

              INTRODUCTION AND AGENT BACKGROUND

      1.    This affidavit is made in support of the foregoing Criminal Complaint

against MARTIN KAO (“KAO”), charging him with Bank Fraud, in violation of

18 U.S.C. § 1344, and Money Laundering, in violation of 18 U.S.C. § 1957.

During the spring of 2020, KAO fraudulently obtained more than $12.8 million in

Paycheck Protection Program (“PPP”) funds on behalf of his company,

NAVATEK, LLC (now known as MARTIN DEFENSE GROUP, LLC). The PPP

was authorized by Congress in the Coronavirus Aid, Relief, and Economic

Security (“CARES”) Act, P.L. 116-136, of March 2020, to provide emergency

financial assistance to the millions of Americans who were suffering the economic

effects caused by the COVID-19 pandemic through forgivable loans to small

businesses for job retention and other specified expenses. After committing the

fraud, KAO transferred approximately $2 million to himself.

      2.    I am a Special Agent with the Internal Revenue Service, Criminal

Investigation (“IRS-CI”) and have been so employed in this capacity since June

2005. My duties as an IRS-CI Special Agent include the investigation of possible

criminal violations of the Internal Revenue Code (Title 26, United States Code),

the Bank Secrecy Act (Title 31, United States Code), the Money Laundering
Case 1:20-mj-01208-WRP Document 1 Filed 09/29/20 Page 7 of 37            PageID #: 7




Control Act of 1986 (Title 18, United States Code, Sections 1956 and 1957), and

other related offenses. I successfully completed the 11-week Criminal Investigator

Training Program at the Federal Law Enforcement Training Center and the 15-

week Special Agent Basic Training Program at the Internal Revenue Service

National Criminal Investigation Training Academy, both located in Glynco,

Georgia. I have been trained in accounting, financial investigative techniques,

investigations of alleged criminal violations of the Internal Revenue laws and other

financial crimes, and the laws of search and seizure. Prior to my employment with

IRS-CI, I earned a Bachelor of Business Administration degree in accounting.

      3.     In the course of my employment, I have conducted or assisted in a

number of criminal investigations involving violations of federal tax law, money

laundering and related offenses, including wire and bank fraud, and other illegal

schemes impacting financial institutions. I have written search and seizure warrant

affidavits and participated in the execution of numerous federal search warrants

involving alleged criminal violations during which evidence of criminal violations

were seized. This included the seizure of documents and electronically stored data

containing evidence related to criminal activity. In most of the investigations in

which I participated, where search warrants were used to seize documents,

electronically stored data or other evidence, the evidence seized helped to prove

the criminal violations alleged. Recently, I have been assigned to work with the


                                          2
Case 1:20-mj-01208-WRP Document 1 Filed 09/29/20 Page 8 of 37           PageID #: 8




U.S. Department of Justice and other law enforcement partners to investigate

possible fraud associated with the stimulus and economic assistance programs

created by the federal government in response to the COVID-19 pandemic.

      4.     The facts set forth in this Affidavit are based on my personal

knowledge; knowledge obtained from other individuals during my participation in

this investigation, including federal law enforcement agents; interviews of

witnesses; examination of documents, records and communications; review of

information contained within government databases; and information gained

through my training and experience.

      5.     This affidavit does not include each and every fact known to the

government, but only those facts necessary to support a finding of probable cause

to support the requested warrant.

                              PROBABLE CAUSE

                  Overview of the Paycheck Protection Program

      6.     The Coronavirus Aid, Relief, and Economic Security (“CARES”) Act

is a federal law enacted in or around March 2020 and designed to provide

emergency financial assistance to the millions of Americans who are suffering the

economic effects caused by the COVID-19 pandemic. One source of relief

provided by the CARES Act was the authorization of up to $349 billion in

forgivable loans to small businesses for job retention and certain other expenses,


                                         3
Case 1:20-mj-01208-WRP Document 1 Filed 09/29/20 Page 9 of 37            PageID #: 9




through a program referred to as the Paycheck Protection Program (“PPP”). In or

around April 2020, Congress authorized over $300 billion in additional PPP

funding.

      7.     In order to obtain a PPP loan, a qualifying business must submit a PPP

loan application, which is signed by an authorized representative of the business.

The PPP loan application requires the business (through its authorized

representative) to acknowledge the program rules and make certain affirmative

certifications in order to be eligible to obtain the PPP loan. In the PPP loan

application, the small business (through its authorized representative) must state,

among other things, its: (a) average monthly payroll expenses; and (b) number of

employees. These figures are used to calculate the amount of money the small

business is eligible to receive under the PPP. In addition, businesses applying for a

PPP loan must provide documentation showing their payroll expenses.

      8.     A PPP loan application must be processed by a participating lender.

If a PPP loan application is approved, the participating lender funds the PPP loan

using its own monies, which are 100% guaranteed by Small Business

Administration (“SBA”). Data from the application, including information about

the borrower, the total amount of the loan, and the listed number of employees, is

transmitted by the lender to the SBA in the course of processing the loan.




                                          4
Case 1:20-mj-01208-WRP Document 1 Filed 09/29/20 Page 10 of 37           PageID #: 10




      9.     PPP loan proceeds must be used by the business on certain

permissible expenses—payroll costs, interest on mortgages, rent, and utilities. The

PPP allows the interest and principal on the PPP loan to be entirely forgiven if the

business spends the loan proceeds on these expense items within a designated

period of time after receiving the proceeds and uses a certain amount of the PPP

loan proceeds on payroll expenses.

      10.    Under the PPP, the maximum loan amount is the lesser of $10 million

or an amount calculated using a payroll-based formula. The methodology used by

the applicant to calculate the maximum loan amount involves aggregating payroll

costs from the last twelve months for employees whose principal place of

residence is the United States and subtracting compensation paid to an employee in

excess of an annual salary of $100,000. That amount is divided by twelve to

calculate the average monthly payroll costs. The average monthly payroll costs are

multiplied by 2.5. The definition of payroll costs expressly excludes compensation

of an individual employee in excess of an annual salary of $100,000.

                                 Relevant Entities

      11.    MARTIN DEFENSE GROUP, LLC (“MDG”) (fka NAVATEK,

LLC) is a research, engineering, design, and innovations company that specializes

in novel systems for the Department of Defense and other partners in academia and

other scientific fields. According to its website (mdefensegroup.com, formerly


                                          5
Case 1:20-mj-01208-WRP Document 1 Filed 09/29/20 Page 11 of 37        PageID #: 11




www.navatekllc.com), the company was founded in 1979 and is under the current

leadership of KAO, who serves as Chief Executive Officer.

      12.   MDG fka NAVATEK, LLC is headquartered in Honolulu, Hawaii

and has branch offices located in Portland, Maine; Bangor, Maine; South Kingston,

Rhode Island; Arlington, Virginia; Ann Arbor, Michigan; Wichita, Kansas;

Stillwater, Oklahoma; and Columbia, South Carolina.

      13.   According to the Business Registration Division of the State of

Hawaii, Department of Commerce and Consumer Affairs (“Hawaii DCCA”),

NAVATEK, LLC was converted from NAVATEK, LTD on August 31, 2018, and

changed its name to MDG on July 27, 2020. The mailing address listed is 841

Bishop Street, Suite 1110, Honolulu, Hawaii 96813 and the sole manager is KAO.

      14.   According to the Hawaii DCCA, MDG fka NAVATEK, LLC is the

sole manager for NAVATEK LIFTING BODY TEC (“NLBT”), NAVATEK CFD

TECHNOLOGIES, LLC (“NCT”), NAVATEK ALTERNATIVE ENERGY

(“NAET”), and NAVATEK SHC LLC.

      15.   NLBT was registered to do business on June 18, 2008 and was

terminated on December 31, 2019.

      16.   NCT was registered to do business on June 18, 2008. The name

changed to MDG – RI, LLC on July 27, 2020.




                                        6
Case 1:20-mj-01208-WRP Document 1 Filed 09/29/20 Page 12 of 37         PageID #: 12




        17.   NAET was registered to do business on June 18, 2008, and was

terminated on December 31, 2019.

        18.   NAVATEK SHC LLC was registered to do business on April 10,

2019 and is currently active and in good standing.

        19.   NLBT, NCT, NEAT and NAVATEK SHC LLC share the same

business address as MDG fka NAVATEK, LLC.

                     PPP Application to Central Pacific Bank

        20.   At all times relevant here, Central Pacific Bank (“CPB”) was an

approved SBA lender and participated as a lender in the PPP.

        21.   According to information provided by CBP, on or about April 3,

2020, KAO submitted to the bank a PPP application in the name of NAVATEK

LLC seeking $10,000,000 in PPP funds. In the application, KAO represented

himself as the President/CEO & Manager of NAVATEK, LLC with 99%

ownership of the company.

        22.   In the PPP application, KAO claimed that NAVATEK, LLC had 490

employees and an average monthly payroll of $4,072,000.

        23.   KAO also certified as required that, from February 15, 2020 to

December 31, 2020, NAVATEK, LLC had not and would not receive another PPP

loan.




                                          7
Case 1:20-mj-01208-WRP Document 1 Filed 09/29/20 Page 13 of 37          PageID #: 13




      24.   As additional support for the PPP application, KAO submitted ADP

Statements of Deposits and Filings for NAVATEK, LLC, NCT, NLBT, and NAET

for the first, second, third, and fourth quarters of 2019. The statements summarize

Federal (IRS) Forms 941 (Employer’s Quarterly Federal Tax Return) for each

respective company for the given period. The “Taxable Medicare Wages/Tips”

figure on each of the statements was highlighted in yellow. The following table

summarizes the 2019 total “Taxable Medicare Wages/Tips” and average number of

employees from the ADP Statements of Deposits and Filings:

                              2019 Taxable          Average Number of
                              Medicare              Employees (rounded
        Company Name          Wages/Tips            up)
        NAVATEK, LLC          $8,497,349.02         96
        NCT                   $3,688,629.15         40
        NLBT                  $265,755.96           1
        NAET                  $167,995.21           1
        Total                 $12,619,729.34        138

      25.   KAO also included in the PPP loan application a Summary of Payroll

and Related Costs for NAVATEK, LLC, NCT, NLBT, and NAET for the same

time period. This summary included the quarterly taxable Medicare wages/tips

paid in 2019 for NAVATEK, LLC, NCT, NLBT, and NAET, quoted above.

Additionally, the summary included an “Office Expansion Pool” for various U.S.

cities, totaling $32,630,000; “Employees Benefits,” including life insurance,

medical insurance, dental premiums, workers compensation insurance, temporary


                                         8
Case 1:20-mj-01208-WRP Document 1 Filed 09/29/20 Page 14 of 37           PageID #: 14




disability insurance, and temporary disability contributions, totaling $1,019,422;

and an “Expansion and Bonus Pool (All)” of $2,598,272.

      26.    The combined payroll costs claimed by KAO in the PPP application

totaled $48,867,425.

      27.    On or about April 2, 2020, KAO emailed a Senior Vice President at

CPB stating, “I would like to highlight something VERY IMPORTANT in our

payroll cost numbers. . . . Navatek now has a significant and growing presence and

employees” in several specified states. KAO further stated that he “work[s] very

closely” with specified U.S. Senators from those states who had “championed” the

CARES Act, and he “expected to provide an update shortly to each of them.”

KAO stated that he “strongly urge[d] CPB to process Navatek’s application as

quickly as possible, so [he] can give great praise to how CPB was able to

administer quickly the intent of Congress and the President, in helping Navatek

keep its jobs and payroll in each of their respective states.”

      28.    On or about April 7, 2020, KAO emailed CPB stating, “I just got off a

couple calls with [a U.S. Senator and Member of Congress]. The [sic] specifically

asked about the status of our PPP loan application and were very adamant about

stepping in, if our application was getting stalled. I told them that we were

informed that it was approved yesterday by the SBA and now just waiting for the

funds.”


                                           9
Case 1:20-mj-01208-WRP Document 1 Filed 09/29/20 Page 15 of 37          PageID #: 15




      29.    On or about April 10, 2020, KAO emailed CPB stating, “Some of the

Senate offices staff have already responded to my inquiry about CPB needing

dispositive rules/guidance from the SBA to fund the loan. They said the guidance

is clear. Once the SBA approves and gives a loan number the bank is empowered

to fund the loan.” KAO further stated, “I understand you are caught in the middle,

but we’re not able to speak to anyone else at CPB. Obviously there must be

someone that’s making the executive decision to form this committee. 20 people

didn’t just assemble for the joy of it. Who is the person(s) at CPB? Is he/she

willing to get onto a call with Congress? They will be happy to make it

unequivocally clear what the rules are.”

      30.    On or about April 10, 2020, KAO emailed CPB again, providing a

link to a PPP Information Sheet for Lenders he claimed he was told to forward to

CPB by a senior staff member of a U.S. Senator. KAO quoted from the

Information Sheet, “What underwriting is required? You will need to verify that a

borrower was in operation on February 15, 2020[,] . . . had employees for whom

the borrower paid salaries and payroll taxes, [and] the dollar amount of average

monthly payroll costs.” KAO then stated, “[The Senate senior staffer] wanted to

STRESS that these are simple checks of information and mathematical

accuracy…it is NOT an audit and the bank is ABSOLUTELY empowered and

relying on the applicants [sic] representations and certifications. To perform the


                                           10
Case 1:20-mj-01208-WRP Document 1 Filed 09/29/20 Page 16 of 37            PageID #: 16




above should take minutes…NOT days. The bank has ZERO risk! . . . I’m not

barking at you. I’m just relaying a message from one of [the] highest authorities

possible in Hawaii. Can you make sure this message gets to the correct person(s).”

         31.   On or about April 10, 2020, KAO emailed CPB again stating, “[The

Senator] is suggesting a conference call with his Banking Committee and SBA

staff director . . . SHE HELPED WRITE THE PPP RULES. . . . . She has

confirmed directly that CPB should and is obligated to fund once SBA issues the

approval number. Any additional review the bank does should be perfunctory… at

best.”

         32.   On or about April 15, 2020, KAO signed the note for the PPP loan

from CPB.

         33.   On or about April 17, 2020, CPB deposited $10,000,000 into

NAVATEK, LLC’s bank account (XXXXXX9145) at CPB.

                           PPP Application to Radius Bank

         34.   At all times relevant here, Radius Bank (“Radius”) was an approved

SBA lender and participated as a lender in the PPP.

         35.   On or about April 20, 2020, a Principal at a consulting firm in

Washington, D.C. emailed an executive at Radius (“Radius Executive 1”) to

connect him to KAO and the Chief Financial Officer (“CFO”) for NAVATEK,

LLC at the time. The Principal informed Radius Executive 1 that KAO and the


                                           11
Case 1:20-mj-01208-WRP Document 1 Filed 09/29/20 Page 17 of 37            PageID #: 17




CFO had “tried to go through their bank for a PPP loan and were ultimately

unsuccessful” and that “[t]hey would very much like your help in filing for a PPP

loan.”

         36.   Later that same day, KAO emailed Radius Executive 1 a PPP

application and supporting documents for NCT. KAO noted that NCT “is our

Computational Fluid Dynamics (‘CFD’) company.” KAO stated further that,

“[W]e did submit an application with a local Hawaii bank for a completely

separate company, and that is the one that got fumbled.” Additionally, KAO

stated, “I know very few banks are taking applications. We would be supremely

grateful if Radius Bank could make an exception and get this application submitted

and approval assigned.” KAO emphasized, “[I]f we were able to get this funded

even in 10 day [sic] or whatever . . . , it would go a monumental way toward our

CFD company’s ability to maintain payroll and benefits.”

         37.   On or about April 21, 2020, Radius Executive 1 replied to KAO’s

email, stating “happy to help a client of [consulting firm] that seems to be left

behind by other banks.” He asked KAO whether “the payroll calc provided [with

his PPP application] exclude salaries over $100K?” KAO replied, “Yes. The

calculation excludes any salary amount above $100K.”

         38.   The PPP application KAO submitted to Radius for NCT sought

$2,841,490 in PPP funds. KAO signed the application and represented himself as


                                          12
Case 1:20-mj-01208-WRP Document 1 Filed 09/29/20 Page 18 of 37           PageID #: 18




the President/CEO & Manager of NCT, with 99% ownership of the company, and

claimed that NCT had 140 employees and an average monthly payroll of

$1,136,596.

      39.     In the Radius application KAO also certified as required that, from

February 15, 2020 to December 31, 2020, NCT had not and would not receive

another PPP loan. As additional support for the PPP application, KAO submitted

the same ADP Statements of Deposits and Filings for NAVATEK, LLC, NCT,

NLBT, and NAET that he had submitted in support of his PPP application to CPB.

      40.     KAO also included a Summary of Payroll and Related Costs for NCT

for 2019, which contained the same quarterly taxable Medicare wages/tips for

NAVATEK, LLC, NCT, NLBT, and NAET that he had submitted to CPB. The

summary also included the same “Employees Benefits” information (i.e., life

insurance, medical insurance, dental premiums, workers compensation insurance,

temporary disability insurance, and temporary disability contributions, retirement

plan contributions) that KAO had submitted to CPB.

      41.     On or about April 30, 2020, the Controller for NAVATEK LLC, at

the request of KAO, emailed Radius Executive 1 additional information, including

the IRS Form 940 for NAVATEK, LLC, NCT, NLBT, and NAET; the “Radius

Bank Loan Calculator”; and a “Consolidated Tax Return” for NAVATEK, LLC.

The Radius President replied, “[I]f there’s not a consolidated tax return for the 4


                                          13
Case 1:20-mj-01208-WRP Document 1 Filed 09/29/20 Page 19 of 37           PageID #: 19




entities per the attached payroll summary I think the only way to proceed is with a

separate application for each entity.” The Controller responded by providing a

history of the four entities. Specifically, the Controller stated that on December

31, 2019, NAET and NLBT “were dissolved and their employees were moved into

Navatek LLC.”

      42.    In response, on or about May 1, 2020, Radius Executive 1 asked, “The

only question regarding the borrowing and surviving entity, wouldn’t it be Navatek

LLC rather than Navatek CFD Technologies? The later [sic] is listed as the

applicant on the PPP application and if CFD was dissolved in 2019 I would think

Navatek LLC should be the applicant?” KAO responded, “Thanks for the call this

morning. Pursuant to our conversation, please include both Navatek and Navatek

CFD as borrowers on the Promissory Note with Radius Bank.”

      43.    On or about May 4, 2020, KAO signed the note for the PPP loan from

Radius. The note identified NCT as the borrower.

      44.    On or about May 6, 2020, Radius deposited $2,841,490 into

NAVATEK, LLC’s bank account (XXXXXXXX9145) at CPB.

                    PPP Applications to First Hawaiian Bank

      45.    At all times relevant here, First Hawaiian Bank (“FHB”) was an

approved SBA lender and participated as a lender in the PPP.




                                         14
Case 1:20-mj-01208-WRP Document 1 Filed 09/29/20 Page 20 of 37          PageID #: 20




      46.   According to information provided by FHB, on or about April 21,

2020, KAO submitted to the bank a PPP application in the name of NAVATEK

SHC LLC seeking $2,852,839 in PPP funds. In his email, KAO stated,

      As we discussed, we dropped the ball with timing and process the first
      time. Our entire company structure is complicated to say the least. With
      operations/offices/employees and entities all over the country, we
      really got confused on how to apply. Long story…short….we
      discussed with SBA and figured it out…too late. We’ll [sic] here is
      hopefully our second chance. The SHC Entity is our (Salaries Hawaii
      Company) entity. We are applying under that entity alone and told that
      is the way to correctly do it. So the application is correct and all
      calculation have been reviewed to eliminate all salary amounts in
      excess of $100K.

      47.   In the application, KAO represented himself as President/CEO &

Manager of NAVATEK SHC LLC with 99% ownership of the company.

      48.   In the PPP application, KAO claimed that NAVATEK SHC LLC had

140 employees and an average monthly payroll of $1,141,136.

      49.   KAO also certified as required that, from February 15, 2020 to

December 31, 2020, NAVATEK SHC LLC had not and would not receive another

loan under the PPP.

      50.   As additional support for the PPP application, KAO submitted the

same ADP Statements of Deposits and Filings for NAVATEK, LLC, NCT, NLBT,

and NAET that he had submitted to CPB and Radius.

      51.   On or about April 21, 2020, a Vice President at FHB emailed KAO

questions about his application. Specifically, the Vice President suggested that
                                         15
Case 1:20-mj-01208-WRP Document 1 Filed 09/29/20 Page 21 of 37           PageID #: 21




KAO should have certified that he was “an owner of any other business,” as

indicated on the application. Further, the Vice President noted, “The [Tax

Identification Numbers] on the 941 forms attached do not match the TIN on the

application. Please submit the correct 941 and include payroll only for the

applying entity in your loan amount calculations.”

      52.    In response to the Vice President’s questions about other ownership,

KAO, in part, stated, “Yes, you are technically correct on this. The box should be

checked yes. Yes, we have several entities that have employees. . . .” The Vice

President replied, “Since you are attesting to the accuracy of the information

provided, you should check whatever box is correct.”

      53.    In response to the discrepancy regarding the TINs, KAO, in part,

stated, “[T]he varying entities have employees, but all payroll is ‘cleared’ through

SHC (Salaries Hawaii Company, LLC). Otherwise we would have to submit like

10 different PPP applications, which I think makes no sense. . . .” The Vice

President replied, “[Y]ou should apply with whatever entity’s payroll data you will

be submitting (Form 941 and payroll register listing all employees) and seeking

forgiveness for.”

      54.    After the email exchange discussed above, on or about April 21, 2020,

the Controller for NAVATEK, LLC, on behalf of KAO, emailed two PPP




                                         16
Case 1:20-mj-01208-WRP Document 1 Filed 09/29/20 Page 22 of 37       PageID #: 22




applications to FHB, one each for NAVATEK, LLC and NCT. The applications

were signed by KAO and dated April 21, 2020.

            a.    The application for NAVATEK LLC requested $1,918,059 in

      PPP funds and claimed 122 employees and an average monthly payroll of

      $767,224.

            b.    The application for NCT requested $835,492 in PPP funds and

      claimed 47 employees and an average monthly payroll cost of $334,197.

            c.    As additional support for the applications, KAO and the

      Controller included the same ADP Statements of Deposits and Filings for

      NAVATEK LLC and NCT that KAO submitted to CPB and Radius Bank.

            d.    On both applications, KAO certified as required that, from

      February 15, 2020 to December 31, 2020, NAVATEK LLC and NCT had

      not and would not receive another loan under the PPP.

      55.   On or about April 22, 2020, the Controller emailed revised PPP

applications for NAVATEK, LLC and NCT and supporting documentation to

FHB. Both were signed by KAO and dated April 21, 2020.

            a.    The application for NAVATEK LLC requested $1,382,338 in

      PPP funds and claimed 122 employees and an average monthly payroll of

      $552,935.




                                       17
Case 1:20-mj-01208-WRP Document 1 Filed 09/29/20 Page 23 of 37           PageID #: 23




            b.     The application for NCT requested $691,125 in PPP funds and

      claimed 47 employees and an average monthly payroll of $276,450.

            c.     Included as an attachment to the email were SBA PPP –

      Supplemental Worksheets to calculate the eligible PPP loan amount and

      accompanying Optional Worksheet Tool used to calculate eligible payroll

      costs for NAVATEK, LLC and NCT. The Optional Worksheet Tool for

      NAVATEK, LLC included 24 employees with annualized wages subject to

      the $100,000 cap in order to determine the eligible wages to be included in

      total payroll costs, which resulted in a net decrease in average monthly

      payroll of $214,289 and an eligible PPP loan amount of $535,721. The

      Optional Worksheet Tool for NCT included 15 employees with annualized

      wages subject to the $100,000 cap in order to determine the eligible wages

      to be included in total payroll costs, which resulted in a net decrease in

      average monthly payroll of $57,747 and an eligible PPP loan amount of

      $144,367.

      56.   On or about April 22, 2020, the Vice President at FHB asked for

additional information regarding the related corporate entities under common

ownership and management and additional supporting documentation regarding

the non-payroll related purpose of the loan. In response, the Controller emailed the

same applications explained in paragraph 55 above, a revised Addendum A, and


                                         18
Case 1:20-mj-01208-WRP Document 1 Filed 09/29/20 Page 24 of 37            PageID #: 24




purported utility and lease documentation. The revised Addendum A identified the

following as related entities 100 percent owned by KAO: NAVATEK, LLC; NCT;

NAVATEK SHC LLC; Navatek – ME, LLC; Navatek – OK, LLC; and Navatek –

KS, LLC.

      57.    On or about April 28, 2020, KAO emailed the Vice President to

inquire about the status of his loan applications. In his email, KAO stated:

      I wanted to check in to see if you’ve gotten any intel on our applications
      or FHB’s applications in general on this second round of the PPPs. We
      saw how things got off to a clunky start, with the SBA system crashing
      almost immediately on Monday morning. We have a separate company
      in Chicago, Illinois and they were able to confirm this morning that they
      were successful in submitting that company’s application into the SBA
      E-Tran system last night. That company of our is hoping to receive a
      message later this evening with verification of approval and next steps.
      Wondering how things look at FHB.

The Vice President responded, “The two Navatek applications were entered into

the SBA e-Tran system but were rejected as the two TINs already have PPP loans

approved. Is this correct? Please call me.” On or about April 29, 2020, KAO

replied:

      Thank you again for all your help and time on this. After much a do
      [sic] last night and this morning, we have made no progress on getting
      to the bottom of this and with SBA on getting the actual approval
      notifications or numbers. The only thing we found in our various
      accountant’s emails, were confirmations that our applications have
      been submitted. I’m assuming the rejection notification you received
      did not include the approval numbers? If so, could you forward those
      to me? Otherwise, no worries. We’re over it already. We’ve spent
      way too much time and wasted too much of your time on this, and for


                                         19
Case 1:20-mj-01208-WRP Document 1 Filed 09/29/20 Page 25 of 37         PageID #: 25




      too little money involved in the scheme of our overall operations and
      revenue. Nevertheless, thank you and FHB again!

      58.   Later that day, the Vice President recommended that FHB contact

CPB to resolve the denial. In response, KAO stated, “We talked to CPB and was

able to track down one of the approval numbers. The second one we are still

waiting on. We have an ‘insider’ at SBA via our contacts at pretty high levels on

the Senate Banking Committee. Should hear soon from them. Thanks again!”

The Vice President replied, “So it sounds like you’re all set with CPB to book one

of the loans. Do you know which company that is for? What about the other loan,

where you said the documents were sent to your assistant controller but they didn't

know what to do with it so deleted the file?” In response, KAO stated, “We’re all

set. Those other applications were from our other companies and operations on the

mainland. We’re sorting those out now with the accounting folks there. Most of

those are ‘relatively small’ and should be resolved by tomorrow.”

      59.   Subsequently, KAO abandoned his efforts to obtain from FHB

additional PPP loans.

                          Interview of Former Executive

      60.   On August 6, 2020, investigators interviewed a former executive and

manager (“Executive”) of Navatek, Ltd. He stated the following:

      61.   Executive hired KAO in 2010 and made him President of Navatek,

Ltd. in 2012. Navatek, Ltd. was converted to NAVATEK, LLC, which was sold to
                                        20
Case 1:20-mj-01208-WRP Document 1 Filed 09/29/20 Page 26 of 37         PageID #: 26




KAO on March 1, 2019. Executive maintained a 1% ownership interest in the

company and had an employment contract to oversee two naval contracts and

provide administrative services, including payroll, through his company, Pacific

Marine and Supply Company, Ltd. (“PMSC”).

      62.   MDG fka NAVATEK, LLC subleases two office spaces from PMSC

in Suite 1110 on the eleventh floor of 841 Bishop Street in Honolulu. MDG fka

NAVATEK, LLC maintains a computer server on-site.

      63.   Executive learned about KAO applying for PPP funds because KAO

requested payroll and related information for the application from PMSC.

Executive did not know the details of KAO’s PPP loan applications until

approximately the week of July 7, 2020, when he read a news article about

NAVATEK, LLC being one of the largest recipients of the PPP loan program in

Hawaii.

      64.   Executive did not believe MDG fka NAVATEK, LLC was suffering

financially as a result of the COVID-19 pandemic. During the pandemic, the

company had hired employees and opened branch offices.

      65.   On or about July 14, 2020, Executive learned from reviewing the SBA

website that NAVATEK, LLC and its subsidiary, NCT, had claimed to have

approximately 490 and 140 employees, respectively. Executive verified with his

payroll department at PMSC that those figures were inaccurate.


                                        21
Case 1:20-mj-01208-WRP Document 1 Filed 09/29/20 Page 27 of 37          PageID #: 27




      66.   On or about July 23, 2020, Executive and others met with KAO to

discuss the PPP loans. During the meeting:

            a.     Executive told KAO that he had concerns that KAO may have

      misrepresented the number of employees based on what he saw on the SBA

      website, and therefore he was asserting his minority shareholder interest to

      obtain a copy of the loan application. Executive told KAO the SBA website

      showed NAVATEK, LLC as having 490 employees and NCT as having 140

      employees.

            b.     KAO said he had not seen the SBA website, and that NCT did

      not matter because they did not get a PPP loan for that company. KAO said

      the application for NAVATEK, LLC was correct and that the number of

      employees included prospective employees. KAO said he thought that was

      okay under the rules, and claimed that he had been advised by the staff of

      several U.S. Senators and a supervisory staff member of the SBA that he

      could include prospective employees. KAO also said he was informed that

      the eight-week eligibility period of wages paid would most likely be

      extended to the end of the year. KAO said he based the prospective

      employee numbers on the contracts they had, and were going to have, and

      came up with a manning schedule of the number of employees needed for

      those jobs, which were used for the PPP loan application.


                                        22
Case 1:20-mj-01208-WRP Document 1 Filed 09/29/20 Page 28 of 37            PageID #: 28




            c.     Executive raised his concerns that the application did not

      exclude employee salaries in excess of $100,000 per year from the PPP loan

      computation. KAO responded by saying he did everything in conformance

      with what he was advised.

            d.     At the end of this meeting, KAO asserted that the SBA may

      have made a mistake by tripling the numbers because they were extending

      the eight-week eligibility date.

      67.   After the meeting, KAO told Executive that he did not think

Executive was entitled to the PPP loan application because it contained

confidential information.

                            Interview of Former Employee

      68.   On August 27, 2020, law enforcement interviewed the former Payroll

and Benefits Manager at MDG fka NAVATEK, LLC (“Employee”).

      69.   Employee confirmed that MDG fka NAVATEK, LLC had an

agreement with PSMC to provide administrative services, which included the

processing of payroll and benefits enrollment for MDG fka NAVATEK, LLC.

      70.   Employee did not think MDG fka NAVATEK, LLC was affected by

the COVID-19 pandemic. There were never any concerns raised over revenue or

any talks of furloughs. The company did not slow its expansion plans. Employee

understood that all of MDG fka NAVATEK, LLC’s business was


                                         23
Case 1:20-mj-01208-WRP Document 1 Filed 09/29/20 Page 29 of 37         PageID #: 29




government/military contracts and did not think those contracts were stalled as a

result of the pandemic.

         71.   Employee estimated that MDG fka NAVATEK, LLC employed

approximately 170 people by the time Employee left the company on or about

August 7, 2020. This included employees for NAVATEK, LLC, NCT, NLBT, and

NAET, and employees who worked at satellite offices in Virginia, Wisconsin,

Rhode Island, Oklahoma, South Carolina, Michigan, Kansas, and a few other states

where the company intended to open an office within the next six months to two

years.

         72.   In approximately June 2020, MDG fka NAVATEK, LLC paid its

employees COVID-19 related bonuses that ranged from $1,000 to $2,000, based

upon their annual salary, and allowed employees to cash-out their paid time off

(“PTO”). The combined amount of the bonuses and PTO cash-out benefits

equated to approximately one pay period’s gross payroll, $350,000 to $375,000.

         73.   Employee stated that between 2019 and 2020, the Controller received

a $100,000 pay raise, while the CFO received a raise of approximately $50,000 to

$70,000.

         74.   Employee stated that MDG fka NAVATEK, LLC maintains a

computer server behind a locked door within the office on the eleventh floor of 841

Bishop Street in downtown Honolulu.


                                         24
Case 1:20-mj-01208-WRP Document 1 Filed 09/29/20 Page 30 of 37            PageID #: 30




                                 Other Documents

      75.    According to documents obtained by investigators, on or about March

30, 2020, an executive at NAVATEK, LLC emailed an employee at PSMC and

asked for “[a] list of all employees for the period 01/01/19 – 02/29/20 which

includes . . . Gross Payroll [and] Payroll Taxes,” by “individual versus in total.”

      76.    On or about March 31, 2020, PSMC sent NAVATEK, LLC’s CFO

2019 Forms W-2 (Wage and Tax Statement) issued by NAVATEK, LLC and NCT

with year-end gross amounts.

             a.     The year-end summary listed gross wages of $8,497,349.02 and

      $3,688,629.15, respectively. The combined gross wages was

      $12,185,978.17, which is the same combined total Taxable Medicare

      Wages/Tip identified on the ADP Statements of Deposits and Filings for the

      first, second, third, and fourth quarters of 2019 for NAVATEK, LLC and

      NCT that KAO used to substantiate the payroll cost for the PPP loan

      applications discussed above.

             b.     As shown in the table below, the Forms W-2 include

      $2,564,253.35 of gross wages in excess of $100,000 per year per employee

      paid to a total of 39 employees, including KAO, who made $671,883.17,

      that was required to be excluded from the computation to determine the loan

      amount.


                                          25
Case 1:20-mj-01208-WRP Document 1 Filed 09/29/20 Page 31 of 37        PageID #: 31




                                 2019 Gross
                                 Wages in Excess     Number of Employees
                                 of $100,000 per     Paid in Excess of
      Company Name               Year                $100,000 per Year
      NAVATEK, LLC               $ 1,871,291.71      24
      NCT                        $ 692,961.64        15
      Total                      $ 2,564,253.35      39

                                 PPP Loan Proceeds

      77.   A review of available bank records for CPB account number

XXXXXX9145, Merrill Lynch account numbers XXX-X3506 and XXX-X2641

and First Hawaiian Bank (“FHB”) account number XX-XX1787 reveals the

following transaction history. This review is ongoing.

      78.   On or about April 17, 2020 and May 6, 2020, the PPP loan proceeds

of $10,000,000 and $2,841,490, respectively, were deposited into NAVATEK,

LLC’s bank account number XXXXXX9145 at CPB. The account signature card

was last updated on December 19, 2019, and includes KAO, the Controller, and the

CFO as the authorized signers.

      79.   Prior to the deposit on April 17, 2020, CPB account number

XXXXXX9145 had a balance of $590,596.30. The account appears to be the

general operating account for NAVATEK, LLC, as there are numerous deposits,

transfers, checks, withdrawals, etc. comingled with the PPP loan proceeds. As of

July 31, 2020, the ending balance on this account was $759,825.10.



                                        26
Case 1:20-mj-01208-WRP Document 1 Filed 09/29/20 Page 32 of 37          PageID #: 32




      80.     The following chart depicts selected transfers of funds from

NAVATEK, LLC’s bank account number XXXXXX9145 at CPB. Based on a

tracing analysis, each transfer contained more than $10,000 of PPP loan proceeds.

 Date of                                                                 Transaction
 Transaction Description of Transaction             Disposition of Funds Amount
                                                    Deposited into
                                                    Merrill Lynch
                 Check no. 31029 payable to         account no. XXX-
 04/21/2020      NAVATEK, LLC                       X3506                $2,000,000
                                                    Deposited into
                                                    Merrill Lynch
                 Check no. 30986 payable to         account no. XXX-
 04/22/2020      MARTIN KAO                         X2641                $2,000,000
                                                    Deposited into
                                                    Merrill Lynch
                 Check no. 31124 payable to         account no. XXX-
 04/29/2020      NAVATEK, LLC                       X3506                $3,000,000
                                                    Deposited into
                                                    Merrill Lynch
                 Check no. 31127 payable to         account no. XXX-
 05/07/2020      NAVATEK, LLC                       X3506                $3,000,000
                                                    Deposited into FHB
                 Check no. 31249 payable to         account no. XX-
 05/18/2020      MARTIN KAO                         XX1787               $20,200

      81.     NAVATEK, LLC maintained Working Capital Management Account

number XXX-X3506 at Merrill Lynch. The account signature card includes KAO,

the Controller, and the CFO as the authorized signers. On April 1, 2020, the

account had a net portfolio balance of $3,548,589.03. On or about April 20, 2020,

NAVATEK, LLC check number 31029 in the amount of $2,000,000 from CPB

account number XXXXX9145 was deposited into this account, containing

                                         27
Case 1:20-mj-01208-WRP Document 1 Filed 09/29/20 Page 33 of 37         PageID #: 33




approximately $881,560.21 of proceeds traceable to the PPP loans. On or about

April 28, 2020, NAVATEK, LLC check number 31124 in the amount of

$3,000,000 from CPB account number XXXXXX9145 was deposited into this

account, which represented proceeds traceable to the PPP loans. On or about May

6, 2020, NAVATEK, LLC check number 31127 in the amount of $3,000,000 from

CPB account number XXXXXX9145 was deposited into this account, containing

approximately $2,402,040.69 of proceeds traceable to the PPP loans. The total

proceeds traceable to the PPP loans deposited into this account was approximately

$6,283,600.90. There were numerous deposits, checks, etc. comingled with the

PPP loan proceeds in this account. As of August 31, 2020, the ending net portfolio

balance in the account was $12,502,473.02.

      82.   In a letter dated July 29, 2020, KAO authorized the change of the

business name on Merrill Lynch account number XXX-X3506 from NAVATEK,

LLC to MARTIN DEFENSE GROUP, LLC.

      83.   At all times relevant here, KAO maintained personal Cash

Management Account number XXX-X2641 at Merrill Lynch. KAO is listed as the

sole authorized signer on the account. On April 1, 2020, the account had a net

portfolio balance of $2,407,256.38. On or about April 21, 2020, NAVATEK, LLC

check number 30986 in the amount of $2,000,000 from CPB account number

XXXXXX9145 was deposited into this account, containing approximately


                                        28
Case 1:20-mj-01208-WRP Document 1 Filed 09/29/20 Page 34 of 37            PageID #: 34




$1,918,715.52 of proceeds traceable to the PPP loans. As of July 31, 2020, the

ending net portfolio balance in the account was $4,596,596.96.

      84.    KAO maintained joint checking account number XX-XX1787 at

FHB. The account signature card includes KAO and his spouse as the authorized

signers. On May 7, 2020, the account had a balance of $63,061.60. On or about

May 18, 2020, NAVATEK, LLC check number 31249 in the amount of $20,200

from CPB account number XXXXXX9145 was deposited into this account, which

represented proceeds traceable to the PPP loans. As of July 6, 2020, the ending

balance on the account was $13,818.30.

        SEIZURE AND FORFEITURE OF BANK ACCOUNT FUNDS

      85.    As reflected by the transaction history set forth above, probable cause

exists to believe that up to $12,841,490, currently held by CPB in, or on behalf of,

CPB account number XXXXXX9145, up to $8,000,000, currently held by Merrill

Lynch in, or on behalf of, Merrill Lynch account number XXX-X3506, up to

$2,000,000, currently held by Merrill Lynch in, or on behalf of, Merrill Lynch

account number XXX-X2641, and up to $20,200, currently held by FHB in, or on

behalf of, FHB account number XX-XX1787, are proceeds of Bank Fraud, in

violation of 18 U.S.C. § 1344, and/or property involved in Money Laundering, in

violation of 18 U.S.C. § 1957, by KAO. Accordingly, probable cause exists to

believe that the funds are subject to forfeiture to the United States pursuant to:


                                          29
Case 1:20-mj-01208-WRP Document 1 Filed 09/29/20 Page 35 of 37               PageID #: 35




             a.     18 U.S.C. § 981(a)(l)(A), as property, real or personal,

      involved in a transaction or attempted transaction in violation of 18 U.S.C. §

       1957, or as property traceable to such property;

             b.     18 U.S.C. § 982(a)(l), as property, real or personal, involved in

      an offense in violation of 18 U.S.C. § 1957, or as property traceable to such

      property; and/or

             c.     18 U.S.C. § 981(a)(l)(C) and 28 U.S.C. § 2461(c), as property,

      real or personal, which constitutes or is derived from proceeds traceable to

      any offense constituting "specified unlawful activity" (as defined in 18

      U.S.C. § 1956(c)(7)), or a conspiracy to commit such an offense. In the

      instant case, the alleged specified unlawful activity is Bank Fraud, in

      violation of 18 U.S.C. § 1344.

      86.    Pursuant to 18 U.S.C. § 984, it is not a defense that the property

involved in an offense that is the basis for forfeiture has been removed from an

account in a financial institution and replaced by identical property; the

government need not identify the specific property involved in the offense that is

the basis for forfeiture; and any identical property found in the same financial

account as the property involved in the offense that is the basis for forfeiture is

subject to forfeiture, as long as the action to forfeit property not traceable to the

offense that is the basis for forfeiture is commenced within one year from the


                                           30
Case 1:20-mj-01208-WRP Document 1 Filed 09/29/20 Page 36 of 37            PageID #: 36



 date of the offense. As set forth in the Probable Cause section above,

 KAO committed the offenses less than one year ago.

       87.    The Court is authorized to issue a warrant authorizing the

 seizure ofproperty subject to forfeiture in the same manner as provided by

 a search warrant in a criminal case pursuant to 21 U.S.C. § 853(f), as

 incorporated by 18 U.S.C. §982(b)(1) and 28 U.S.C. § 2461(c), and in a

 civil case pursuant to 18 U.S.C. § 981(b).

                                CONCLUSION

       88.    Based on the forgoing, probable cause exists to believe that:

              a.    KAO has committed Bank Fraud, in violation of 18 U.S.C.

        §§ 1344 and 2, with respect to each of the two PPP approved loan

        applications described above, and Money Laundering, in violation of

        18 U.S.C. §§ 1957 and 2, with respect to each of the five transfers

        from CPB account number XXXXXX9145 summarized in the table

        in Paragraph 80 above, as set forth in the foregoing Criminal

        Complaint; and

              b.     Funds located in CPB account number XXXXXX9145,

        Merrill Lynch account numbers XXX-X2641 and XXX-X3506, and

        FHB account number XX-XX1787 are proceeds of and property

        involved in these same offenses; those funds are subject to forfeiture


                                         31
Case 1:20-mj-01208-WRP Document 1 Filed 09/29/20 Page 37 of 37               PageID #: 37




              to the United States pursuant to Title 18, United States Code,

              Sections 981 (a)( I )(A), 98l(a)(1 )(C), 982(a)( 1), and 984, and Title

              28, United States Code, Section 2461 (c), up to the amounts

              specified in Paragraph 85 above; and those amounts in the four

              accounts are subject to seizure.


                                         Shaun Morita
                                         Special Agent
                                         IRS-CJ


  This Criminal Complaint and Affidavit in support thereof were presented to,
  approved by, and probable cause to believe that the defendant above-named
  committed the charged crimes found to exist by the undersigned Judicial Officer at
  ~ .m. on September 29 , 2020.


  Sworn to under oath before me telephonically, and attestation acknowledged
  pursuant to Federal Rule of Criminal Procedure 4.1 (b)(2), on this 29th day of
  September 2020, at Honolulu, Hawaii.




                                                         Wes Reber Porter
                                                         United States Magistrate Judge




                                           32
